DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 3 February 2022 is acknowledged.  The traversal is on the ground(s) for requesting that the non-elected Group II be reinstated upon allowance of the elected claims.  The Examiner acknowledges the request and notes that the withdrawn claim would not be eligible for rejoinder as the claim was drawn to a subcombination which has a different and broader scope than the elected combination of claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 2 and 6, the direction of “parallel to the photocatalyst” is indefinite as a photocatalyst is a three-dimensional object and one is unable to determine which direction is “parallel” thereto.
In regard to claims 4-5, the limitation of “a plurality of frames parallel to the airflow” is indefinite.  The word “frames” has the dictionary definition of “a rigid structure that surrounds or encloses something such as a door or a window.”  In order to surround or enclose something, a frame must have structures which extend in perpendicular directions.  Thus, one would be unable to determine an orientation of the “frames” which is “parallel to the airflow.”
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “frames” in claims 4-5 is used by the claims to mean “a strut which extends in one direction,” while the accepted meaning is “a rigid structure that surrounds or encloses something such as a door or a window.” The term is indefinite because the specification does not clearly redefine the term.
In regard to claim 6, the limitation of “the protecting member has end portion rising from end portions of the photocatalytic unit” is unclear as the protecting member is defined to be part of the photocatalytic unit.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bohlen (US 2013/0052090).
In regard to claims 1-2, Bohlen discloses a photocatalytic device (air cleaner 200) comprising: a cabinet (housing comprising an outer top 250, a latch assembly 254, an inner top housing 256, a front panel 258, a rear panel 260, an air inlet grill 210, an air outlet grill 212, a bottom inner housing assembly 266, an outer bottom assembly 268; see [0030]); a photocatalytic unit (photo-catalytic oxidizing assembly 230 as shown in Figure 2 and disclosed in Figure 5 as photo-catalytic oxidizing assembly 500 in which the components thereof are disclosed) disposed inside the cabinet and including a photocatalyst (PCO layer on PCO substrate 504); a light (UV LED 532) configured to provide light to the photocatalyst; and a fan (fan 234) configured to send airflow to a surface of the photocatalyst, the photocatalytic unit being configured to be detachable from the cabinet by being slidable parallel to the photocatalyst via the slot or rails of the photo-catalytic oxidizing assembly receptacle 246 (see [0034]) and perpendicular to the airflow from the fan.  See Figures 2 and 5 and paragraphs [0030]-[0034], [0068]-[0071] and [0077].  If it is viewed that the assemblies 230 and 500 are different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the assembly 500 for the assembly 230 in the embodiment depicted in Figure 2 without creating any new or unexpected results as the assemblies are functionally equivalent to one another.
In regard to claim 3, Bohlen discloses wherein the photocatalytic unit (assembly 500) includes a protecting member (any combination of photo-catalytic oxidizing assembly frame 502, photo-catalytic oxidizing assembly housing frame 508, LED supports 510, and LED assemblies 530) disposed on a front-surface side of the photocatalyst (any side of the substrate 504 can be designated as “front”) and facing the photocatalyst (PCO layer on PCO substrate 504).  See Figure 5.
In regard to claims 4-5, Bohlen discloses wherein the protecting member includes a plurality of frames parallel to the airflow 528 from the fan (such as the direction in which the members of the assembly frame 502 and housing frame 508 extend along the airflow direction), and a plurality of frames perpendicular to the airflow from the fan (such as the LED supports 510 or LED assemblies 530), the 
In regard to claim 6, Bohlen discloses wherein the protecting member has end portions rising from end portions of the photocatalytic unit (such as the portion of assembly frame 502 which wraps around the face of the substrate 504), and a middle portion (such as the LED supports 510 or the middle LED assembly 530) disposed parallel to the photocatalyst away from a surface of the photocatalyst.  See Figure 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774